O’Malley, J.
(dissenting). The petitioner was entitled to a credit of twenty-five signatures deducted from pages 116 and 125. That the oath was taken on October 10, 1933, may reasonably and properly be inferred. The petitioner is not entitled to eleven signatures on page 92 for the reason that the address of the subscribing witness thereto is not described by street number, but by reference merely to the Assembly district and election district. Such is not a compliance with section 135 of the Election Law. The petitioner is also entitled to credit for the 100 names on the five additional sheets claimed to have been filed by the petitioner. The evidence offered to show that such sheets were filed was compelling and should have been accepted. The net result is that there should be added to the 1,478 names allowed at Special Term, an additional 114, making a total of 1,592. It follows, therefore, that the order should be reversed, and the motion to strike out the certificate of nomination denied. Finch, P. J., concurs.